The CHIEF JUSTICE
delivered the opinion of the Court.
Snead brought an action of assumpsit for freight against Barringer and Rhodes, as copartners. They jointly plead the general issue. On the trial, the plaintiff gave in evidence an agreement in writing between himself and Barringer, to which Barringer had signed his individual name, and offered to prove by a witness, that at the rime of the agreement, there was a copartnership of a mercantile character, between the defendants, and that Rhodes had acknowledged that he considered himself bound to comply with the contract. On objection made, the parol testimony was rejected, and this matter is now assigned as error.
A secret partner is as much bound by the agreement of the acting partner, relating to the business of the concern, as if the written contract were in the names of both. It was competent for the plaintiff to prove the copart-nership by evidence aliunde, and the testimony offered by him should have been received. Let the judgement bo reversed, and the cause be remanded.
Judge Gayle not sitting.